Title: From Thomas Jefferson to Pieter Hartsinck, 11 February 1808
From: Jefferson, Thomas
To: Hartsinck, Pieter


                  
                     Washington Feb. 11. 08.
                  
                  Th: Jefferson presents to Admiral Hartsinck his congratulations on his safe arrival in the United States, and at the same time his regrets at the obstacles which the state of the affairs of the US. will oppose to the continuation of his voyage, on account of the embargo. with respect to mr Morales his conduct led to such suspicions that his pretended commission as Consul for the government of Holland was not genuine, that his exequatur was revoked; since which the formal disavowal of him by that government, as an impostor has been recieved. Th: Jefferson salutes Admiral Hartsinck with consideration & respect.
               